ORDER
PER CURIAM.
Jerry Lewis Beatty (“Appellant”) appeals the motion court’s order and judgment denying his Rule 29.15 motion without an evidentiary hearing.1 A jury convicted Movant of one count domestic assault in the first degree, one count armed criminal action, one count burglary in the first degree, one count resisting a lawful stop, and one count violating an order of protection.2 Movant argued that his trial counsel acted unreasonably by: (1) failing to adequately oppose the State’s motion in limine to preclude reference that the victim was HIV-positive; and (2) failing to call Movant to testify at trial. Movant failed to allege facts, not refuted by the record, that warrant relief on his claim for ineffective assistance of counsel. Accordingly, the motion court did not clearly err in denying Movant’s motion for post-conviction relief without an evidentiary hearing.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. *429The judgment of the motion court is affirmed under Rule 84.16(b).

. All references to Rules are to Missouri Supreme Court Rules (2013).


. In violation of §§ 565.072 (RSMo 2012), 571.015 (RSMo 2000), 569.160 (RSMo 2000), 575.150 (RSMo 2009), 455.010 (RSMo 2011).